*84Concurring and Dissenting Opinion by
Mr. Chief Justice Bell:
The appellants present nothing but a far-fetched tortured argument. In an attempt to avoid every danger and risk which a fireman necessarily, and by the very nature of his exacting and dangerous job assumes, they further unwisely, unfairly and unrealistically seek to impose on an owner of property a legal duty to know more about fires and their causes than the firemen themselves who are experts in the field of “fires.” Only by a stretch of the imagination can the facts in this case be distorted into a hidden danger which was created by defendants.
For these reasons, I dissent, and would affirm the Order of the lower Court which granted a new trial in Nos. 218 and 219, and I would grant a new trial in the other cases.